UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4000



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAREN GADSDEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CR-05-297-WDQ)


Submitted:   December 22, 2006            Decided:   January 31, 2007


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marc L. Resnick, Washington, D.C., for Appellant.   Rod J.
Rosenstein, United States Attorney, Stephanie A. Gallagher,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Daren Gadsden was convicted after a jury trial of one

count of bank robbery in violation of 18 U.S.C. § 2113 (a) & (f)

(2000), and was sentenced to twenty-four months in prison. Gadsden

timely appealed and asserts the trial court erred in denying his

motion to suppress, his motion for judgment of acquittal and his

motion for a jury view of the crime scene.             Finding no error, we

affirm.

             Gadsden contends the district court erred in denying his

motion to suppress statements he made while being interrogated by

police following his arrest.          Gadsden claims his admission he was

in the 1st Mariner Bank just prior to the robbery--but claiming he

went there to make a deposit--was the result of coercion.                 This

court reviews legal conclusions underlying a district court’s

suppression determination de novo, but reviews factual findings

under a clearly erroneous standard.           See United States v. Rusher,

966 F.2d 868, 873-74 (4th Cir. 1992).

            The ultimate due process test for confessions is one of

voluntariness.      Schneckloth v. Bustamonte, 412 U.S. 218, 225

(1973).     A confession violates due process and must be suppressed

only if it was obtained by tactics that overbore a suspect's will

and critically impaired his capacity for self-determination.              Id.

at 225-26.     Whether a confession is voluntary must be determined

from   an   examination   of   “the    totality   of   all   the   surrounding


                                      - 2 -
circumstances--both the characteristics of the accused and the

details of the interrogation.”           Id. at 226.

            The       characteristics    of     the   suspect     that    should    be

considered include his age, education and intelligence.                     Id.    The

setting and details surrounding the taking of the confession should

also be considered, such as the length and conditions of detention

and the frequency and duration of the questioning.                       Id.; United

States v. Wertz, 625 F.2d 1128, 1134 (4th Cir. 1980).                              The

administration of Miranda warnings is also a significant factor.

Schneckloth, 412 U.S. at 226; Davis v. North Carolina, 384 U.S.

737, 739-40 (1966).           While heavy weight must also be given to the

use of physical mistreatment, Reck v. Pate, 367 U.S. 433, 440

(1961),    the    use    of   psychological      pressure   may    also    render    a

confession involuntary.           See Ferguson v. Boyd, 566 F.2d 873, 877

(4th Cir. 1977) (quoting Blackburn v. Alabama, 361 U.S. 199, 206

(1960)).     Ultimately, “none of these various factors is to be

considered       in     isolation,    nor       may   the   determination          [of

voluntariness] rest solely upon any one circumstance.”                    Wertz, 625

F.2d at 1134.           When a confession is challenged at trial, the

prosecution bears the burden of proving by a preponderance of the

evidence that the confession was voluntary.                 Lego v. Twomey, 404

U.S. 477, 489 (1972).

            We conclude the district court correctly denied Gadsden’s

motion to suppress. During the suppression hearing, Detective Carl


                                        - 3 -
Klapaska testified that the police interrogation of Gadsden was

voluntary and non-coercive.         In fact, Gadsden does not deny he was

read   Miranda    warnings     before    he     gave    his   statement   and   then

voluntarily      signed    a   Miranda    card     waiving     those   rights    and

asserting his statements were voluntary.                  Gadsden also informed

police during the interrogation that he had completed two years of

college.

           Gadsden        claims   on    appeal        that   his   statement   was

inherently coercive, because police removed his clothing.                       The

record confirms Gadsden’s outer clothing was legitimately taken

from him as evidence of his crime, he was given a hospital gown and

booties to wear during the interrogation, another hospital gown

with which to cover his lower body, and that the interrogation

lasted only a little more than one hour.                 The record also reveals

that police removed Gadsden’s handcuffs during the interview and

inquired of Gadsden whether he desired anything to drink or eat, to

which he responded he needed nothing. Accordingly, we conclude the

district court did not err in denying Gadsden’s motion to suppress

his statement admitting he entered the 1st Mariner Bank just prior

to the robbery.

           Gadsden also claims the district court erred in denying

his motions for judgment of acquittal because the evidence was

insufficient to submit the case to the jury.                   This court reviews

the denial of a Fed. R. Crim. P. 29 motion de novo.                  United States


                                        - 4 -
v. Alerre, 430 F.3d 681, 693 (4th Cir. 2005).          Where, as here, the

motion was based on a claim of insufficient evidence, “[t]he

verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to

support it.”         Glasser v. United States, 315 U.S. 60, 80 (1942).

This court “ha[s] defined ‘substantial evidence’ as evidence that

a reasonable finder of fact could accept as adequate and sufficient

to support a conclusion of a defendant’s guilt beyond a reasonable

doubt.”      Alerre, 430 F.3d at 693 (internal quotations and citation

omitted).

              This court “must consider circumstantial as well as

direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to be

established.”        United States v. Tresvant, 677 F.2d 1018, 1021 (4th

Cir. 1982).      This court “may not weigh the evidence or review the

credibility of the witnesses.”         United States v. Wilson, 118 F.3d

228,   234    (4th    Cir.   1997).   If   evidence   “supports   different,

reasonable interpretations, the jury decides which interpretation

to believe.”      United States v. Murphy, 35 F.3d 143, 148 (4th Cir.

1994).    A defendant challenging the sufficiency of the evidence

faces a heavy burden.          United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).

              A review of the trial transcript reveals the evidence was

sufficient to establish Gadsden aided and abetted Tyrone Jefferson


                                      - 5 -
in the robbery of the 1st Mariner Bank.                    The Government produced

numerous witnesses who testified Gadsden drove Jefferson to rob the

1st Mariner Bank and that Gadsden “cased” both the 1st Mariner and

Sandy Springs Banks prior to the robbery.                        Although Jefferson

testified Gadsden had no knowledge of the robbery that was about to

occur, the jury’s disregard of this testimony was a credibility

determination that should not be disturbed on appeal.                      See Wilson,

118 F.3d at 234.           Accordingly, because the Government’s evidence

was    sufficient     to    support    a    guilty       verdict,   we   conclude   the

district court did not err in denying Gadsden’s Rule 29 motions.

             Gadsden also claims the district court erred in denying

his    motion   for   a     jury   view     of     the   crime   scene    because   the

audiovisual presentation of the crime scene by the Government was

“absolutely useless in informing the jury as to the witnesses’

ability to actually identify Gadsden from their vantage points.”

This court has held that the trial court’s decision to permit a

jury    to   view   the     premises       where    criminal     activity    allegedly

occurred is “a matter resting in his sound discretion.” Massenberg

v. United States, 19 F.2d 62, 64 (4th Cir. 1927).                        The fact that

photographs of the scene are available for the jury to review is

important in sustaining the trial judge’s discretion.                       See United

States v. Martinez, 763 F.2d 1297, 1305 (11th Cir. 1985); United

States v. Drougas, 748 F.2d 8, 30-1 (1st Cir. 1984); United States

v. Gallagher, 620 F.2d 797, 801 (10th Cir. 1980).


                                           - 6 -
           We   conclude      the   district   court    did    not    abuse   its

discretion in denying Gadsden’s motion for a jury view.                       The

Government produced an audiovisual presentation of the crime scene

and allowed witnesses to describe the crime and their various

vantage points before, during and after the commission of the

robbery.   Although Gadsden claims there was confusing testimony at

trial about the various positioning of witnesses during their

observations of him on March 1, 2005, a review of the record

reveals that witnesses clearly indicated where they were when they

observed Gadsden driving a red convertible in the banks’ parking

lots.

           Moreover, the Sandy Springs Bank teller who positively

identified Gadsden was only a few feet away from him when he

entered the bank and approached the teller’s station.                 Given the

numerous photographs of the crime scene presented by the Government

and the close proximity of witnesses to the crime, we conclude the

district court did not abuse its discretion in denying Gadsden’s

motion for a jury view.

           Accordingly, we affirm Gadsden’s conviction and sentence.

We   dispense   with   oral    argument   because      the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED


                                     - 7 -